Exhibit 10.2
(SPECTRUM PHARMACEUTICALS LOGO) [c74310p7431001.jpg]
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is effective as of this 1st day of
July, 2008 (the “Effective Date”), by and between Spectrum Pharmaceuticals, Inc.
(“Spectrum”) located at 157 Technology Dr., Irvine California 92618, USA, and
Luigi Lenaz, M.D. (“Consultant”), residing at
                                                                                .
AGREEMENT
In consideration of the covenants set forth below, the parties agree as follows:

1.  
Consulting Services. Consultant will assist Spectrum by providing strategic
advice on clinical development and on drug candidates. From the Effective Date
through December 31, 2008, Consultant will provide up to 10 days per month of
service; and effective January 1, 2009 through December 31, 2009, up to 5 days
per month of service.
  2.  
Compensation. Spectrum will compensate Consultant as follows:

  •  
Spectrum will pay Consultant $10,000 per month from the Effective date through
December 31, 2008; $5,000 per month through December 31, 2009; and thereafter at
a rate of $400 per hour. Any services provided by Consultant to Spectrum in
excess of the maximum number of days per month for each year described in
Section 1 above will be compensated at a rate of $400 per hour. 50% of
Consultant’s travel time during any travel assignment hereunder, including
visits to Spectrum’s office, will be deemed to be time incurred in the
performance of services hereunder.
    •  
Spectrum will also reimburse Consultant for all travel and other out of pocket
expenses reasonably incurred by Consultant in connection with his consultation
services, so long as, in the case of a travel assignment, the assignment is
undertaken at the Spectrum’s request or otherwise preapproved by Spectrum in
advance. Appropriate documentation should be forwarded to Spectrum showing
expenses, substantially in accordance with Spectrum documentation requirements
applicable to its employees in the ordinary course.

3.  
Term. The term of this Agreement is through December 31, 2010. Thereafter, the
Agreement may be renewed for additional periods by mutual agreement of the
parties. Notwithstanding the foregoing, either party has the right to terminate
the relationship at any time on fifteen (15) days advance notice specifying the
effective date of such termination. In the event of any such termination,
compensation will be paid for the services rendered and expenses incurred by
Consultant for the period up to and including the date of such termination.
During the term of the Agreement, Consultant’s restricted stock grants will
continue to vest in accordance with their original scheduled terms. In addition,
if Spectrum terminates this Agreement prior to December 31, 2010, all of the
Consultant’s unvested shares of restricted stock shall fully vest on the date of
termination. Consultant acknowledges that such vesting with trigger a tax event
which will be reported to the IRS on a Form W-2. Any tax withholding required
will be paid to Spectrum.

Spectrum Pharmaceuticals Inc. 157 Technology Drive Irvine, CA 92618
Tel (949) 788-6700 Fax (949) 788-6706

 

 



--------------------------------------------------------------------------------



 



Spectrum Pharmaceuticals, Inc.
Consulting Agreement

4.  
Independent Contractor Status and Compliance with Laws. Consultant will be an
independent contractor and will have sole control of the manner and means of
performing Consultant obligations under this Agreement. Consultant will not be
considered an agent or legal representative of Spectrum. Consultant shall have
no authority to commit or bind Spectrum in any way. Consultant will be solely
responsible for paying all applicable taxes of any manner, including social
security and other social welfare taxes or contributions that may be due on
amounts received by Consultant hereunder, not including, for the avoidance of
doubt, any taxes or other levies that may be imposed on Spectrum with respect to
its payment of such amounts to consultant.
  5.  
Immigration Status. As Consultant is an independent contractor, the parties
agree that Spectrum is not responsible for verification of the work
authorization of the Consultant and/or the Consultant’s employees, if any.
Consultant represents and warrants that the Consultant and any employees of the
Consultant used by Consultant to perform the services hereunder, are authorized
to work and are not acting and will not act during the terms of the Agreement in
violation of the Immigration Reform and Control Act of 1986 and its amendments
and the regulations there under. Consultant will indemnify and hold Spectrum
harmless against all liabilities, including any fines, penalties, and or
attorney’s fees incurred because Consultant and/or Consultant’s employees are
not authorized for employment in the United States.
  6.  
Absence of Conflicts. Consultant warrants that Consultant is free to provide
consulting services in accordance with the terms of this Agreement without
violation of obligation to any third party, and by providing consultation
services to Spectrum Consultant will have no conflict of interest with any third
party. For the avoidance of doubt, Consultant may, in the capacity of an
independent contractor, provide services to a third party in the oncology or
other medical/pharmaceutical area, which shall not, in and of itself, be deemed
a conflict of interest.
  7.  
Rights in Work Product. Spectrum will own all right, title and interest in all
data, inventions, discoveries, drug product, formulations, product designs,
know-how, formulas, ideas, studies, reports, documents, publications and the
like or other information created, by Consultant in the course of, or otherwise
arising from, his consulting services hereunder. For the purpose of implementing
the foregoing provision, Consultant agrees, as necessary, to assign and hereby
assigns to Spectrum his rights, if any, in all copyrights, patents, trademarks,
or other intellectual property of any kind referred to by such provision. If
applicable, Consultant shall assist Spectrum in applying for, maintaining, or
otherwise securing legal protection for the same, and Consultant agrees to
execute any papers, documents or letters necessary to vest title in the
intellectual property in Spectrum.
  8.  
Non-compete. Consultant represents that it has disclosed, and will disclose, to
Spectrum any agreements that it has, or will have, to work on products that are,
or will be, in direct competition with products being developed or marketed by
Spectrum.
  9.  
Hiring of Spectrum Employees. During the term of this Agreement and for a period
of one (1) year from the termination of this Agreement, Consultant will not,
directly or indirectly, solicit for employment or hire for employment any
employee of Company with whom Consultant has had contact or who becomes known to
Consultant, whether before or after the date hereof, in connection with
providing the consulting services set forth herein.

Spectrum Pharmaceuticals Inc. 157 Technology Drive Irvine, CA 92618
Tel (949) 788-6700 Fax (949) 788-6706

 

Page 2



--------------------------------------------------------------------------------



 



Spectrum Pharmaceuticals, Inc.
Consulting Agreement

10.  
Severability. Should any part of this Agreement be unenforceable or in conflict
with the applicable laws or regulations of any jurisdiction, the invalid or
unenforceable part or provision will be replaced with a provision that
accomplishes, to the extent possible, the original business purpose of such part
or provision in a valid and enforceable manner, and the remainder of this
Agreement will remain binding upon the parties.
  11.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to the principles
of conflict of laws.
  12.  
Entire Agreement, Survival of Certain Provisions and Amendments. This Agreement
represents the entire understanding between the parties as of the date of this
Agreement with respect to the subject matter described, other than the
confidentiality agreement dated April 28, 2008, by and between Consultant and
Spectrum, and supersedes all prior agreements, negotiations, understandings,
representations, statements, and writings between the parties. Sections 6, 7, 8,
10, 11 and this section 12 will survive any expiration or termination of this
Agreement. No modification, alteration, waiver or change in any of the terms of
this Agreement will be valid or binding upon the parties unless made in writing
and specifically referring to this Agreement and signed by each of the parties
listed.
  13.  
Assignment. Consultant shall not assign, transfer, or subcontract this Agreement
or any of his obligations hereunder without the prior written consent of
Spectrum.
  14.  
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument. This Agreement may also be executed by exchange
of facsimile transmissions between the parties.

[SIGNATURE PAGE TO FOLLOW]
Spectrum Pharmaceuticals Inc. 157 Technology Drive Irvine, CA 92618
Tel (949) 788-6700 Fax (949) 788-6706

 

Page 3



--------------------------------------------------------------------------------



 



Spectrum Pharmaceuticals, Inc.
Consulting Agreement
Agreed and Accepted as of the date set forth below:

              SPECTRUM PHARMACEUTICALS, INC.   LUIGI LENAZ, M.D.
 
           
By:
  /S/ Rajesh C. Shrotriya, M.D.   By:   /S/ Luigi Lenaz, M.D.
 
           
 
  Rajesh C. Shrotriya, M.D.       Signature
 
  CEO and President        
 
           
Date:
  April 28, 2008   Date:   April 28, 2008
 
           

Spectrum Pharmaceuticals Inc. 157 Technology Drive Irvine, CA 92618
Tel (949) 788-6700 Fax (949) 788-6706

 

Page 4